Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 1 of 7 PageID #: 38985



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                 §
ASSOCIATION,                               §
                                           §
             Plaintiff,                    §
                                           §
v.                                         § CIVIL ACTION NO. 2:18-CV-00245-JRG
                                           §
WELLS FARGO BANK, N.A.,                    §
                                           §
             Defendant.                    §

                                 VERDICT FORM

       In answering the following questions and completing this Verdict Form, you

 are to follow all the instructions I have given you in the Court s Final Jury

 Instructions. Your answers to each question must be unanimous. Some of the

 questions contain legal terms that are defined and explained in detail in the Final

 Jury Instructions. You should refer to and consider the Final Jury Instructions as you

 answer the questions in this Verdict Form.
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 2 of 7 PageID #: 38986



 As used herein, the following terms have the following meanings:

    • USAA refers to United Services Automobile Association.

    • Wells Fargo refers to Wells Fargo Bank, N.A.

    • The “ 571 Patent” refers to United States Patent No. 8,977,571.

    • The “ 090 Patent” refers to United States Patent No. 9,818,090.

    • The “Asserted Claims” refers collectively to Claims 1-6, 9, and 12-13 of the

        571 Patent and Claims 1-4, 7, and 10 of the 090 Patent.




                                        2
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 3 of 7 PageID #: 38987




    IT IS VERY IMPO ANT THAT YOU FOLLOW THE

 INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.




                READ THEM CAREFULLY AND
   ENSURE YOUR VERDICT COMPLIES WITH THEM.




                                      3
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 4 of 7 PageID #: 38988



 QUESTION NO. 1



 Did USAA prove by a preponderance of the evidence that Wells Fargo infringed

 ANY of the Asserted Claims?



      Yes:              No:




                                      4
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 5 of 7 PageID #: 38989



If you answered NO to Question No. 1, then do not answer any more
 uestions and roceed directly to the Final Page. If you answered YES _to
Question No. 1. then proceed to answer Question No. 2.




  UESTION NO. 2



Did USAA prove by a preponderance of the evidence t at Wells Fargo willhilly

infringed ANY of the Asserted Claims that you found were infringed?




                        No:




                                        5
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 6 of 7 PageID #: 38990



 If you answered YES to Question No. 1, then proceed to answer Question No.
 3. If you answered NO to Question No. 1, then do not answer Question No. 3.



 QUESTION NO. 3:



 What sum of money, if any, paid now in cash, has USAA proven by a preponderance

 of the evidence would compensate USAA for its damages resulting from

 infringement through the date of trial?



Answer in United States Dollars and Cents, if any:




       $ 20D,dO<!), 060 , OQ




                                           6
Case 2:18-cv-00245-JRG Document 322 Filed 11/06/19 Page 7 of 7 PageID #: 38991



                  FINAL PAGE OF JURY VERDICT FORM

 You have now reached the end of the Verdict Form and should review it to ensure it

 accurately reflects your unanimous determinations. The jury foreperson should then

 sign and date the Verdict Form in the spaces below. Once this is done, notify the

 Court Security Officer that you have reached a verdict. The jury foreperson should

keep the Verdict Form and bring it when the jury is brought back into the courtroom.




 Signed this (o day of November, 2019.




                              Jury Foreperson




                                         7
